Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 1 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 2 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 3 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 4 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 5 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 6 of 7
Case 20-61126-sms   Doc 31   Filed 02/18/21 Entered 02/18/21 11:15:13   Desc Main
                             Document     Page 7 of 7
